EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Brian Jarman on June 3, 2022.

The application has been amended as follows (see attached marked-up claim listing): 
In claim 2, on line 3, “LDPE and LLDPE” has been replaced by “low density polyethylene (LDPE) and linear low density polyethylene (LLDPE)”.
In claim 4, on lines 2-3, “linear low density polyethylene” has been replaced by “the non-cling layer of LLDPE”.
In claim 5, on line 2, “of the non-cling layer” has been added after “weight”.
In claim 6, on line 2, the underline between “10%” and “to” has been deleted, and “of the non-cling layer of” has been added after “weight”.
In claim 9, on line 2, “of the non-cling layer of” has been added after “weight”.
In claim 10, on line 2, “based on the weight of the non-cling layer” has been added after “additives”.
In claim 20, on line 2, “of the core layer of LLDPE” has been added after “weight”.
In claim 21, on line 5, “of the non-cling layer of” has been added after “weight”; and on line 7, “linear low density polyethylene” has been replaced by “LLDPE”.
In claim 24, on line 3, “based on the weight of the non-cling layer,” has been added after the comma.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 2/10/2022 are persuasive.  The closest prior art reference Dobreski (USPN 5,820,589) discloses a “stretch wrap film having one-sided cling of a thermoplastic A/B layer film structure wherein layer A in its stretched condition has a comparatively high cling force to layer B and layer B has at least substantially no cling force to a layer of itself and has a slide property when layer B is in contact with a layer of itself with relative motion therebetween and the surface of layer B presents sufficient area of an organic polymer which of its very nature causes the no cling force and the slide property”, wherein “during its stretched condition the effective surface free energy of B is reduced”, and although Dobreski discloses an embodiment wherein the film may further include an intermediate layer between the cling layer A and layer B and that the film may be formed from polyolefins such as polyethylene, polypropylene, and copolymers of ethylene and propylene, including LDPE, LLDPE, and VLDPE, with layer A including a cling additive(s) and layer B including an anti-cling or slip polymer additive(s) that has sufficient surface-free energy to impart the anti-cling or slip characteristics to the B layer, Dobreski does not teach or fairly suggest a multilayer stretch film as recited in instant claims 2, 22 or 24.  Specifically, Dobreski does not teach or fairly suggest a non-cling layer comprising (i) 50-99% by weight of the non-cling layer of a polyethylene blend comprising LDPE and LLDPE, and (ii) polystyrene as recited in instant claim 2; or a non-cling layer comprising polyethylene and polystyrene and free of polypropylene as in instant claim 22; or a non-cling layer comprising 50-99% by weight polyethylene and 1-25% by weight polystyrene based on the weight of the non-cling layer as in instant claim 24; wherein in each case, the multilayer stretch film comprises the non-cling layer, a core layer comprising at least one polyolefin, and a cling layer comprising the recited polymers or mixtures thereof, and more specifically, the non-cling layer “is more slippery when the multilayer stretch film is in a stretched state compared to the non-cling layer when the multilayer film is in an unstretched state” as recited in instant claims 2, 22 and 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        June 3, 2022